Order granting summary judgment striking out the answer in a foreclosure action modified as to the defendant appellant by denying the motion to strike out the denials in the answer; and as so modified, affirmed, without costs. The only issues are the amounts advanced by plaintiff’s testator on certain mortgages, and the amount of any payments made thereon, so that the amounts due may be definitely determined. As to these issues there may be a trial before the court or a referee. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.